Citation Nr: 0122170	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTODUCTION

The veteran served on active duty from June 1983 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service-connection for migraine 
headaches, and assigned a 30 percent disability rating, 
effective from October 13, 1999, the date of receipt of the 
claim.  

The veteran disagreed with this rating.  A claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the case herein at issue, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

After the claims file was forwarded to the Board, the veteran 
submitted new evidence through her service representative 
with a waiver of her right to have this new evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c),


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  On August 29, 2001, VA published 
final rules implementing the VCAA.  The new regulations 
establish guidelines regarding the timing and scope of 
assistance VA will provide to claimant who have filed a 
substantially complete application for VA benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran seeks a rating in excess of 30 percent for her 
migraine headaches, asserting that they occur 3 to 4 times a 
week and impair her ability to keep a full-time job.  

The criteria for rating migraine headaches are set forth at 
38 C.F.R. § 4.124a, Diagnostic Code 8100, and provide a 30 
percent rating for migraine with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 50 percent rating requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

At a VA examination in January 2000, the examiner noted that 
no medical records were made available to him for review.  
The veteran reported migraine headaches beginning in 1985, 
with no known triggering factors.  The frequency began to 
increase in the early 1990s, and she averaged about three to 
four headaches per week, lasting up to all day.  They were 
always on the left side and throbbing.  She often had blurry 
vision prior to the headaches as well as other visual aura.  
She did not have nausea, but did have occasional vomiting, 
and photophobia.  She has used multiple medications without 
success. She had used Imitrex intramuscularly which blunted 
the headaches, but left her very tired.  Neurological 
examination was entirely within normal limits.  A CAT scan 
done in 1999 had also been within normal limits.  The 
diagnosis was history of chronic migraines with frequency 
enough to cause significant lifestyle impact.

After the case was received at the Board, additional medical 
records were added to the claims folder for the veteran.  
Private medial records showing treatment from 1996 to 1999 
reflect that she was followed for migraine headaches and was 
prescribed Imitrex pills and Imitrex injections.  Medical 
records from a VA medical facility in Charleston, South 
Carolina, reflect treatment during 1999 and 2000 for migraine 
headaches and chronic sinusitis.  In October 1999 it was 
noted that he migraines lasted up to 24 hours and included 
nausea, vomiting, and flashing lights.  In November 1999 she 
was seen for an exacerbation of migraine headaches.  She 
reported that she had felt "sick" with headache for several 
days.  A CT scan of her head with and without contrast 
resulted in an impression of "normal head CT."  A notation 
dated in April 2000 reflects that she was started on Inderal.   
Medical records from a VA medical facility in Tampa, Florida, 
show that when the veteran was seen in October 2000 for a 
primary care clinic appointment, she reported a history of 
migraines and it was noted that Zomig and Fioricet would be 
prescribed for the migraines.  She was again seen in May 2001 
for an outpatient assessment.  It was noted that she had a 
history of chronic migraine headaches and had been through a 
pain management clinic.  The most effect treatment for her 
headaches was Imitrex tabs, followed by Imitrex injection.  
The veteran reported that she had 3 to 4 migraine headaches 
per week and was on Propranolol prophylaxis but that this 
medication caused trouble with her blood pressure.  The 
veteran was seen in July 2001 because she was concerned about 
not being able to obtain injectable Imitrex.  She again 
reported frequent migraine headaches, causing her to lose 
quite a bit of work.

After consideration of the evidence currently of record, the 
Board finds that additional development of the evidence is 
required in order to properly evaluate the severity of the 
veteran's headache disorder and the impairment attributable 
to this condition.  As the claims file and medical records 
were not available to the examiner at the time of her VA 
examination, a fully informed examination could not be 
accomplished.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing an examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
veteran should be scheduled to undergo additional VA 
examination.  As noted above, a 50 percent rating requires 
completely prostrating and prolonged attacks.  The examiner 
should provide an opinion as to whether the veteran's 
headache disorder is productive of completely prostrating and 
prolonged attacks.

As noted above, a 50 percent rating also requires very 
frequent attacks productive of severe economic 
inadaptability.  The veteran has indicated that she has 
headaches 3 to 4 times a week and that the headaches impair 
her ability to keep a full-time job and cause her to lose 
quite a bit of work.  More detailed information should be 
elicited from the veteran regarding the time lost from work 
due to headaches and the employment opportunities she has 
lost as a result of the headaches.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated her for migraine headaches since 
July 2001.  Further, the appellant should 
be requested to provide more detailed 
information regarding the time lost from 
work due to headaches and the employment 
opportunities she has lost as a result of 
the headaches.  She should be encouraged 
to provide any documentation she may have 
concerning the frequency of her 
headaches, such as headache logs.  After 
securing any necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records from all sources 
identified by the veteran which are not 
already in the file.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his/her 
representative, should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
obtain information as to the frequency and 
severity of her headaches.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.  All indicated testing should be 
accomplished and the results reviewed 
prior to completion of the report.  The 
examiner should elicit details from the 
veteran concerning the frequency and 
severity of her headaches.  Based upon the 
findings from the examination and review 
of the veteran's entire medical record, 
the examiner should provide an opinion as 
to whether the veteran's headache disorder 
is productive of completely prostrating 
and prolonged attacks, and if so, the 
frequency of such attacks.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.

4.  Thereafter, the RO must review the 
case.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


